      Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 1 of 21



Matthew A. Baldassin
Joshua B. Cook
Jacob M. Dillon
CROWLEY FLECK PLLP
P.O. Box 7099
Missoula, MT 59807-7099
Telephone: (406) 523-3600
Fax: (406) 523-3636
mbaldassin@crowleyfleck.com
jcook@crowleyfleck.com
jdillon@crowleyfleck.com

Attorneys for Defendants Don Baide, Yogo
Mining Company, LLC, and The Gem Gal-
lery, LTD.


                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

RONCOR, INC.,                              Cause No.: CV-20-60-GF-BMM-JTJ

           Plaintiff,
v.                                           STIPULATED PROTECTIVE
                                                     ORDER
LAURIE ROBERTS, MIKE ROBERTS
FAMILY TRUST, BLUE ICE SAPPHIRE
MINING, INC., DON BAIDE, THE GEM
GALLERY, LTD., and YOGO MINING
COMPANY, LLC,

                  Defendants.
        Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 2 of 21



1.    PURPOSES AND LIMITATIONS

      Disclosure and discovery activity in this action are likely to involve produc-

tion of confidential, proprietary, or private information for which special protection

from public disclosure and from use for any purpose other than prosecuting this lit-

igation may be warranted. Accordingly, the parties hereby enter the following

Stipulated Protective Order. The parties acknowledge that this Order does not con-

fer blanket protections on all disclosures or responses to discovery and that the pro-

tection it affords from public disclosure and use extends only to the limited infor-

mation or items that are entitled to confidential treatment under the applicable legal

principles. The parties further acknowledge, as set forth in Section 12.3, below,

that this Stipulated Protective Order does not entitle them to file confidential infor-

mation under seal; Local Rule 5.2 sets forth the procedures for seeking permission

from the court to file material under seal.

2.    DEFINITIONS

      2.1    Challenging Party: a Party or Non-Party that challenges the designa-

tion of information or items under this Order.

      2.2    “CONFIDENTIAL” Information or Items: information (regardless of

how it is generated, stored or maintained) or tangible things that qualify for protec-

tion under Federal Rule of Civil Procedure 26(c), including any personally identi-

fying information regarding any person other than Plaintiffs who entered into a bail


                                         -1-
        Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 3 of 21



contract with any Defendant.

      2.3    Counsel (without qualifier): Outside Counsel of Record and House

Counsel (as well as their support staff).

      2.4    Designating Party: a Party or Non-Party that designates information

or items that it produces in disclosures or in responses to discovery as “CONFI-

DENTIAL.”

      2.5    Disclosure or Discovery Material: all items or information, regardless

of the medium or manner in which it is generated, stored, or maintained (including,

among other things, testimony, transcripts, and tangible things), that are produced

or generated in disclosures or responses to discovery in this matter.

      2.6    Expert: a person with specialized knowledge or experience in a mat-

ter pertinent to the litigation who has been retained by a Party or its counsel to

serve as an expert witness or as a consultant in this action.

      2.7    House Counsel: attorneys who are employees of a party to this action.

House Counsel does not include Outside Counsel of Record or any other outside

counsel.

      2.8    Non-Party: any natural person, partnership, corporation, association,

or other legal entity not named as a Party to this action.

      2.9    Outside Counsel of Record: attorneys who are not employees of a

party to this action but are retained to represent or advise a party to this action and


                                            -2-
        Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 4 of 21



have appeared in this action on behalf of that party or are affiliated with a law firm

which has appeared on behalf of that party.

      2.10 Party: any party to this action, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel of Record (and their

support staffs).

      2.11 Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this action.

      2.12 Professional Vendors: persons or entities that provide litigation sup-

port services (e.g., photocopying, videotaping, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium)

and their employees and subcontractors.

      2.13 Protected Material: any Disclosure or Discovery Material that is des-

ignated as “CONFIDENTIAL.”

      2.14 Receiving Party: a Party that receives Disclosure or Discovery Mate-

rial from a Producing Party.

3.    SCOPE

      The protections conferred by this Stipulation and Order cover not only Pro-

tected Material (as defined above), but also (1) any information copied or extracted

from Protected Material; (2) all copies, excerpts, summaries, or compilations of

Protected Material; and (3) any testimony, conversations, or presentations by


                                         -3-
        Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 5 of 21



Parties or their Counsel that might reveal Protected Material. However, the protec-

tions conferred by this Stipulation and Order do not cover the following infor-

mation: (a) any information that is in the public domain at the time of disclosure to

a Receiving Party or becomes part of the public domain after its disclosure to a Re-

ceiving Party as a result of publication not involving a violation of this Order, in-

cluding becoming part of the public record through trial or otherwise; and (b) any

information known to the Receiving Party prior to the disclosure or obtained by the

Receiving Party after the disclosure from a source who obtained the information

lawfully and under no obligation of confidentiality to the Designating Party. Any

use of Protected Material at trial shall be governed by a separate agreement or or-

der.

4.     DURATION

       Even after final disposition of this litigation, the confidentiality obligations

imposed by this Order shall remain in effect until a Designating Party agrees other-

wise in writing or a court order otherwise directs. Final disposition shall be deemed

to be the later of (1) dismissal of all claims and defenses in this action, with or with-

out prejudice; and (2) final judgment herein after the completion and exhaustion of

all appeals, rehearings, remands, trials, or reviews of this action, including the time

limits for filing any motions or applications for extension of time pursuant to appli-

cable law.


                                          -4-
        Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 6 of 21



5.    DESIGNATING PROTECTED MATERIAL

      5.1    Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection under

this Order must take care to limit any such designation to specific material that quali-

fies under the appropriate standards. The Designating Party must designate for pro-

tection only those parts of material, documents, items, or oral or written communica-

tions that qualify – so that other portions of the material, documents, items, or com-

munications for which protection is not warranted are not swept unjustifiably within

the ambit of this Order.

      Mass, indiscriminate, or routinized designations are prohibited. Designations

that are shown to be clearly unjustified or that have been made for an improper pur-

pose (e.g., to unnecessarily encumber or retard the case development process or to

impose unnecessary expenses and burdens on other parties) expose the Designating

Party to sanctions.

      If it comes to a Designating Party’s attention that information or items that it

designated for protection do not qualify for protection, that Designating Party must

promptly notify all other Parties that it is withdrawing the mistaken designation.




                                        -5-
         Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 7 of 21



      5.2    Manner and Timing of Designations. Except as otherwise provided in

this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stip-

ulated or ordered, Disclosure or Discovery Material that qualifies for protection un-

der this Order must be clearly so designated before the material is disclosed or pro-

duced.

      Designation in conformity with this Order requires:

             (a) for information in documentary form (e.g., paper or electronic docu-

ments, but excluding transcripts of depositions or other pretrial or trial proceedings),

that the Producing Party affix the legend “CONFIDENTIAL” to each page that con-

tains protected material. If only a portion or portions of the material on a page quali-

fies for protection, the Producing Party also must clearly identify the protected por-

tion(s) (e.g., by making appropriate markings in the margins).

      A Party or Non-Party that makes original documents or materials available for

inspection need not designate them for protection until after the inspecting Party has

indicated which material it would like copied and produced. During the inspection

and before the designation, all of the material made available for inspection shall be

deemed “CONFIDENTIAL.” After the inspecting Party has identified the docu-

ments it wants copied and produced, the Producing Party must determine which doc-

uments, or portions thereof, qualify for protection under this Order. Then, before

producing the specified documents, the Producing Party must affix the


                                         -6-
         Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 8 of 21



“CONFIDENTIAL” legend to each page that contains Protected Material. If only a

portion or portions of the material on a page qualifies for protection, the Producing

Party also must clearly identify the protected portion(s) (e.g., by making appropriate

markings in the margins).

             (b) for testimony given in deposition or in other pretrial or trial pro-

ceedings, that the Designating Party identify on the record, before the close of the

deposition, hearing, or other proceeding, all protected testimony.

             (c) for information produced in some form other than documentary and

for any other tangible items, that the Producing Party affix in a prominent place on

the exterior of the container or containers in which the information or item is stored

the legend “CONFIDENTIAL.” If only a portion or portions of the information or

item warrant protection, the Producing Party, to the extent practicable, shall identify

the protected portion(s).

      5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

failure to designate qualified information or items does not, standing alone, waive

the Designating Party’s right to secure protection under this Order for such material.

Upon timely correction of a designation, the Receiving Party must make reasonable

efforts to assure that the material is treated in accordance with the provisions of this

Order.




                                         -7-
          Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 9 of 21



6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

      6.1     Timing of Challenges. Any Party or Non-Party may challenge a desig-

nation of confidentiality at any time. Unless a prompt challenge to a Designating

Party’s confidentiality designation is necessary to avoid foreseeable, substantial un-

fairness, unnecessary economic burdens, or a significant disruption or delay of the

litigation, a Party does not waive its right to challenge a confidentiality designation

by electing not to mount a challenge promptly after the original designation is dis-

closed.

      6.2     Meet and Confer. The Challenging Party shall initiate the dispute reso-

lution process by providing written notice of each designation it is challenging and

describing the basis for each challenge. To avoid ambiguity as to whether a chal-

lenge has been made, the written notice must recite that the challenge to confidential-

ity is being made in accordance with this specific paragraph of the Protective Order.

The parties shall attempt to resolve each challenge in good faith and must begin the

process by conferring directly (in voice to voice dialogue; other forms of communi-

cation are not sufficient) within 14 days of the date of service of notice. In confer-

ring, the Challenging Party must explain the basis for its belief that the confidential-

ity designation was not proper and must give the Designating Party an opportunity to

review the designated material, to reconsider the circumstances, and, if no change in

designation is offered, to explain the basis for the chosen designation. A


                                         -8-
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 10 of 21



Challenging Party may proceed to the next stage of the challenge process only if it

has engaged in this meet and confer process first or establishes that the Designating

Party is unwilling to participate in the meet and confer process in a timely manner.

      6.3    Judicial Intervention. If the Parties cannot resolve a challenge without

court intervention, the Designating Party shall file and serve a motion to retain confi-

dentiality under Local Rule 7 within 21 days of the initial notice of challenge or

within 14 days of the parties agreeing that the meet and confer process will not re-

solve their dispute, whichever is earlier. Each such motion must be accompanied by

a competent declaration affirming that the movant has complied with the meet and

confer requirements imposed in the preceding paragraph. Failure by the Designating

Party to make such a motion including the required declaration within 21 days (or 14

days, if applicable) shall automatically waive the confidentiality designation for each

challenged designation. In addition, the Challenging Party may file a motion chal-

lenging a confidentiality designation at any time if there is good cause for doing so,

including a challenge to the designation of a deposition transcript or any portions

thereof. Any motion brought pursuant to this provision must be accompanied by a

competent declaration affirming that the movant has complied with the meet and

confer requirements imposed by the preceding paragraph.

      The burden of persuasion in any such challenge proceeding shall be on the

Designating Party. Frivolous challenges, and those made for an improper purpose


                                         -9-
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 11 of 21



(e.g., to harass or impose unnecessary expenses and burdens on other parties) may

expose the Challenging Party to sanctions. Unless the Designating Party has waived

the confidentiality designation by failing to file a motion to retain confidentiality as

described above, all parties shall continue to afford the material in question the level

of protection to which it is entitled under the Producing Party’s designation until the

court rules on the challenge.

7.    ACCESS TO AND USE OF PROTECTED MATERIAL

      7.1    Basic Principles. A Receiving Party may use Protected Material that is

disclosed or produced by another Party or by a Non-Party in connection with this

case only for prosecuting, defending, or attempting to settle this litigation. Such Pro-

tected Material may be disclosed only to the categories of persons and under the con-

ditions described in this Order. When the litigation has been terminated, a Receiving

Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

      Protected Material must be stored and maintained by a Receiving Party at a lo-

cation and in a secure manner that ensures that access is limited to the persons au-

thorized under this Order.

      7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless other-

wise ordered by the court or permitted in writing by the Designating Party, a Receiv-

ing Party may disclose any information or item designated “CONFIDENTIAL” only

to:


                                         - 10 -
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 12 of 21



             (a) the Receiving Party’s Outside Counsel of Record in this action, as

well as employees of said Outside Counsel of Record to whom it is reasonably nec-

essary to disclose the information for this litigation and who have signed the “Ac-

knowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

             (b) the officers, directors, and employees (including House Counsel) of

the Receiving Party to whom disclosure is reasonably necessary for this litigation

and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

A);

             (c) Experts (as defined in this Order) of the Receiving Party to whom

disclosure is reasonably necessary for this litigation and who have signed the “Ac-

knowledgment and Agreement to Be Bound” (Exhibit A);

             (d) the court and its personnel;

             (e) court reporters and their staff, professional jury or trial consultants,

mock jurors, and Professional Vendors to whom disclosure is reasonably necessary

for this litigation and who have signed the “Acknowledgment and Agreement to Be

Bound” (Exhibit A);

             (f) during their depositions, witnesses in the action to whom disclosure

is reasonably necessary and who have signed the “Acknowledgment and Agreement

to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or or-

dered by the court. Pages of transcribed deposition testimony or exhibits to


                                        - 11 -
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 13 of 21



depositions that reveal Protected Material must be separately bound by the court re-

porter and may not be disclosed to anyone except as permitted under this Stipulated

Protective Order.

             (g) the author or recipient of a document containing the information or

a custodian or other person who otherwise possessed or knew the information.

8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
      OTHER LITIGATION

      If a Party is served with a subpoena or a court order issued in other litigation

that compels disclosure of any information or items designated in this action as

“CONFIDENTIAL,” that Party must:

             (a) promptly notify in writing the Designating Party. Such notification

shall include a copy of the subpoena or court order;

             (b) promptly notify in writing the party who caused the subpoena or or-

der to issue in the other litigation that some or all of the material covered by the sub-

poena or order is subject to this Protective Order. Such notification shall include a

copy of this Stipulated Protective Order; and

             (c) cooperate with respect to all reasonable procedures sought to be

pursued by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action

as “CONFIDENTIAL” before a determination by the court from which the subpoena

                                         - 12 -
        Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 14 of 21



or order issued, unless the Party has obtained the Designating Party’s permission.

The Designating Party shall bear the burden and expense of seeking protection in

that court of its confidential material – and nothing in these provisions should be

construed as authorizing or encouraging a Receiving Party in this action to disobey a

lawful directive from another court.

9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PROD-
      UCED IN THIS LITIGATION

             (a) The terms of this Order are applicable to information produced by a

Non-Party in this action and designated as “CONFIDENTIAL.” Such information

produced by Non-Parties in connection with this litigation is protected by the reme-

dies and relief provided by this Order. Nothing in these provisions should be con-

strued as prohibiting a Non-Party from seeking additional protections.

             (b) In the event that a Party is required, by a valid discovery request, to

produce a Non-Party’s confidential information in its possession, and the Party is

subject to an agreement with the Non-Party not to produce the Non-Party’s confiden-

tial information, then the Party shall:

                    (1) promptly notify in writing the Requesting Party and the Non-

      Party that some or all of the information requested is subject to a confidential-

      ity agreement with a Non-Party;




                                          - 13 -
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 15 of 21



                    (2) promptly provide the Non-Party with a copy of the Stipulated

      Protective Order in this litigation, the relevant discovery request(s), and a rea-

      sonably specific description of the information requested; and

                    (3) make the information requested available for inspection by

      the Non-Party.

             (c) If the Non-Party fails to object or seek a protective order from this

court within 14 days of receiving the notice and accompanying information, the Re-

ceiving Party may produce the Non-Party’s confidential information responsive to

the discovery request. If the Non-Party timely seeks a protective order, the Receiv-

ing Party shall not produce any information in its possession or control that is subject

to the confidentiality agreement with the Non-Party before a determination by the

court. Absent a court order to the contrary, the Non-Party shall bear the burden and

expense of seeking protection in this court of its Protected Material.

10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

      If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this

Stipulated Protective Order, the Receiving Party must immediately (a) notify in writ-

ing the Designating Party of the unauthorized disclosures, (b) use its best efforts to

retrieve all unauthorized copies of the Protected Material, (c) inform the person or

persons to whom unauthorized disclosures were made of all the terms of this Order,


                                        - 14 -
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 16 of 21



and (d) request such person or persons to execute the “Acknowledgment and Agree-

ment to Be Bound” that is attached hereto as Exhibit A.

11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
      PROTECTED MATERIAL

      When a Producing Party gives notice to Receiving Parties that certain inad-

vertently produced material is subject to a claim of privilege or other protection, the

obligations of the Receiving Parties are those set forth in Federal Rule of Civil Pro-

cedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

may be established in an e-discovery order that provides for production without prior

privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the parties

agree that inadvertent disclosure of a communication or information covered by the

attorney-client privilege or work product protection shall not be deemed an auto-

matic waiver of attorney-client privilege or work product protection.

12.   MISCELLANEOUS

      12.1 Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the court in the future.

      12.2 Right to Assert Other Objections. By stipulating to the entry of this

Protective Order no Party waives any right it otherwise would have to object to dis-

closing or producing any information or item on any ground not addressed in this

Stipulated Protective Order. Similarly, no Party waives any right to object on any

ground to use in evidence of any of the material covered by this Protective Order.

                                        - 15 -
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 17 of 21



      12.3 Filing Protected Material. Without written permission from the Desig-

nating Party or a court order secured after appropriate notice to all interested persons,

a Party may not file in the public record in this action any Protected Material. A

Party that seeks to file under seal any Protected Material must comply with Local

Rule 5.2(d). If a Receiving Party's request to file Protected Material under seal pur-

suant to Local Rule 5.2(d) is denied by the court, then the Receiving Party may file

the information in the public record, unless otherwise instructed by the court.

13.   FINAL DISPOSITION

      Within 60 days after the final disposition of this action, as defined in para-

graph 4, each Receiving Party must return all Protected Material to the Producing

Party or destroy such material. As used in this subdivision, “all Protected Material”

includes all copies, abstracts, compilations, summaries, and any other format repro-

ducing or capturing any of the Protected Material. Whether the Protected Material is

returned or destroyed, the Receiving Party must submit a written certification to the

Producing Party (and, if not the same person or entity, to the Designating Party) by

the 60 day deadline that (1) identifies (by category, where appropriate) all the Pro-

tected Material that was returned or destroyed and (2) affirms that the Receiving

Party has not retained any copies, abstracts, compilations, summaries or any other

format reproducing or capturing any of the Protected Material. Notwithstanding this

provision, Counsel are entitled to retain an archival copy of all pleadings, motion


                                        - 16 -
       Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 18 of 21



papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. This

provision does not require Outside Counsel of Record to search for or destroy email

correspondence exchanged only among Outside Counsel of Record that may include

copies of Protected Material. Any such archival copies that contain or constitute

Protected Material remain subject to this Protective Order as set forth in Section 4

(DURATION).




                                        - 17 -
         Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 19 of 21



        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

  Dated: December _______, 2020

GARLINGTON, LOHN &                            CROWLEY FLECK PLLP
  ROBINSON, PLLP

By: /s/Jared S. Dahle                         By:/s/Matthew A. Baldassin
  Jared S. Dahle                                Matthew A. Baldassin
  Elijah L. Inabnit                             Joshua B. Cook
  J. Andrew Person                              Jacob M. Dillon
  350 Ryman Street                              305 South 4th Street East, Suite 100
  P.O. Box 7909                                 Missoula, Montana 59807-7099
  Missoula, MT 59807-7909                       Telephone: (406) 523-3600
  Telephone: (406) 523-2500                     Facsimile: (406) 523-3636
  Email: jsdahle@garlington.com                 Email: mbaldassin@crowleyfleck.com
  Email: elinabnit@garlington.com               Email: jcook@crowleyfleck.com
  Email: japerson@garlington.com                Email: jdillon@crowleyfleck.com

Attorneys for Roncor, Inc.                    Attorneys for Defendants Don Baide, Yogo
                                              Mining Company, LLC, & The Gem Gal-
                                              lery, LTD.
BROWNING, KALECZYC, BERRY &
HOVEN, P.C.

By: /s/Steve J. Fitzpatrick
  Steve J. Fitzpatrick
  Michael J. Rausch
  Liberty Center, Ste. 302
  9 Third Street North
  Great Falls, MT 59401
  Telephone: (406) 403-0041
  Email: stevef@bkbh.com
  Email: mike@bkbh.com

  Attorneys for Defendants Laurie Roberts,
  Blue Ice Sapphire Mining, Inc., and Mike
  Roberts Family Trust




                                     - 18 -
         Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 20 of 21



                         EXHIBIT A
          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I, _____________________________ [print or type full name], of

___________________________ [print or type full address], declare under penalty

of perjury that I have read in its entirety and understand the Stipulated Protective Or-

der that was issued by the United States District Court for the District of Montana on

[date] in the case of _____. I agree to comply with and to be bound by all the terms

of this Stipulated Protective Order and I understand and acknowledge that failure to

so comply could expose me to sanctions and punishment in the nature of contempt. I

solemnly promise that I will not disclose in any manner any information or item that

is subject to this Stipulated Protective Order to any person or entity except in strict

compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the

District of Montana for the purpose of enforcing the terms of this Stipulated Protec-

tive Order, even if such enforcement proceedings occur after termination of this ac-

tion.

        I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and tele-

phone number] as my Montana agent for service of process in connection with this

action or any proceedings related to enforcement of this Stipulated Protective Order.

Date: ______________________________________

                                         - 19 -
      Case 4:20-cv-00060-JTJ Document 29 Filed 12/02/20 Page 21 of 21




City and State where sworn and signed: _________________________________

Printed name: _______________________________

Signature: __________________________________




                                  - 20 -
